DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Second Nonfinal Office Action
 	A second non-final office action has been issued in order to introduce the new grounds of rejection below.
Terminal Disclaimer
 	The terminal disclaimer filed on 3/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,734,892 has been reviewed and is NOT accepted. The signee is not recognized as an attorney or agent of record.
Indicated Allowable Subject Matter
 	The indicated allowability of claim 33 is withdrawn in view of the newly discovered reference(s) to Lee (US 2009/0002027).  Rejections based on the newly cited reference(s) follow.
Response to Arguments
 	Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 22-26, 28, 31-34 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Guiliano (US 2013/0229841) in view of Lee (US 2009/0002027).
 	With respect to claim 22, Guiliano discloses a power converter (Fig. 3 10C) having an input port and an output port, the power converter comprising: a clock to generate a clock signal (Fig. 13 Vclk); a controller to generate one or more control signals (Fig. 13 Vclk,                 
                    
                        
                            V
                            c
                            l
                            k
                        
                        -
                    
                
            ) based, at least in part, on the clock signal; at least one switch (Fig.13 1,2) to alternately transition between a conducting and a non-conducting state, and wherein the switches have a gate such as a FET (paragraph 82). Guiliano remains silent as to how to drive the gate of the switches.
 	Lee discloses a gate driver to alternately transition between a conducting and a non-conducting state based, at least in part, on a gate-drive voltage to be applied (Fig. 3 107) to a gate of the at least one switch; and a level shifter (Fig. 3 102) comprising a memory, the level shifter to facilitate the transition of the at least one switch between the conducting and the non-conducting state based, at least in part, on a particular logical value (Fig. 3 VDDH,GND) to be selected from logical values to be stored in the memory of the level shifter, the particular logical value to be selected (Fig. 3 IN) to generate the gate-drive voltage (Fig. 3 voltage OUT), wherein the memory comprises a first memory 
 	With respect to claim 23, Guiliano in view of Lee make obvious the power converter of claim 22, and further comprising a switching network (Fig. 3 12A) to interconnect the at least one switch with a plurality of capacitors (Fig. 13 C) so as to alternately arrange the plurality of capacitors into a first (Fig. 13 1) and a second (Fig. 13 2) arrangement to convert a voltage (Fig. 13 V1) at the input port into a voltage at the output port (Fig. 13 V2).  	With respect to claim 24, Guiliano in view of Lee make obvious the power converter of claim 23, wherein the switching network to comprise the at least one switch (Fig. 13 1,2). 1) with an amplitude to depend, at least in part, on a rate at which charge enters the regulator changes with time [current = rate of change of charge with respect to time].  	With respect to claim 26, Guiliano in view of Lee make obvious the power converter of claim 25, wherein the regulator to comprise the at least one switch (Fig. 37 3,4).  	With respect to claim 28, Guiliano in view of Lee make obvious the power converter of claim 22, wherein the level shifter to select the particular logical value (Fig. 3 value R), to invert the particular logical value (Fig. 3 value S), and to generate the gate-drive voltage (Fig. 3 voltage OUT) based, at least in part on the inverted logical value.  	With respect to claim 31, Guiliano in view of Lee make obvious the power converter of claim 22, wherein the level shifter comprises a latch (Fig. 3 103) to store an indication regarding which logical value is to be selected to generate the gate-drive voltage.  	With respect to claim 32, Guiliano in view of Lee make obvious the power converter of claim 22, wherein the level shifter comprises an output interface (Fig. 3 

 	With respect to claim 43, Guiliano in view of Lee make obvious the power converter of claim 22, wherein the logical values are binary digits [high,low].


Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 22-34 and 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-2, 6, 8-9, 11-17 and 20-21 of U.S. Patent No. 10,734,892. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims in claims 2, 9 and 19, such features as the level shifter comprising a memory with a selection of logic values as in claim 22. While the patent does not claim the well known features of the cross-coupled memory cells, such features were well known components of a latch. Furthermore, the claimed features of the power converter of a clock, controller and switch were well known, as was the use of a level shifter in a power converter. The claimed switching network of claim 23 is claimed in claims 8 and 13 and it was known to use a switch in switching networks and regulators. The claimed regulator of claim 25 is also claimed in claims 8 and 13. In claim 27, the claimed buffers, multiplexer and logic 
Allowable Subject Matter
 	Claims 27 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See the action dated 12/7/21 for the reasons for allowance for claim 27. The following is a statement of reasons for the indication of allowable subject matter: 
 	With respect to claim 29, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,
wherein the level shifter comprises a first and a second buffers and a multiplexer coupled to the first and the second buffers, wherein the first and the second buffers to store the particular logical value and at least one of the logical values.  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839